FELICETTI, Judge,
with whom Judge PEPPER joins (concurring in part and dissenting in part).
We respectfully dissent from the decision on Assignment III, agreeing with Chief Judge McClelland that Appellant did not initiate further conversation within the meaning of Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981). However, we would also hold that the agents’ actions rose to the level of an interrogation and, therefore, violated Appellant’s invocation of his counsel rights.
Appellant was apprehended by uniformed officers who did not know why they had been directed to take him into custody. His Article 31, Uniform Code of Military Justice, warning was, therefore, defective, and Appellant’s questions about what this was all about went unanswered. He remained handcuffed with a restraining belt in a small room for several hours after invoking his counsel rights. At 2159, two agents crowded into the small room with Appellant and one to three uniformed officers. The reason for this close contact was the agents’ hope that Appellant would reinitiate discussions about the case. They proceeded, therefore, to talk to each other, including some idle conversation about the ease, and tried to avoid looking at Appellant despite the awkwardly close quarters. Based on this record, these actions clearly appear to be part of a subtle interrogation plan.
It worked, as might reasonably be expected given Appellant’s prior questions about the nature of the accusation against him. After about five minutes, Appellant again asked what this was all about. The agents did not correct the earlier rights advisement by providing Appellant with information to which he was entitled. Instead they responded that they could not speak to Appellant unless he was willing to waive his rights. In other words, he must agree to waive his rights up front in order to learn the nature of the allegation against him. Appellant agreed.
It is true that he then received a proper rights advisement that answered his question before he formally waived his rights. However, Appellant’s testimony shows that he did not think he could back out from his earlier verbal agreement. (R. at 75, 77.) As such, the presumption of taint remains undisturbed. The waiver and subsequent statement, therefore, flowed directly from a subtle interrogation technique that involved the knowing exploitation of a defective Article 31 rights advisement.1
Instead of exploiting the defective Article 31 rights advisement, the agents should have scrupulously honored Appellant’s request for counsel. United States v. Muldoon, 10 M.J. 254, 258 (C.M.A.1981). The subtlety of the approach does not matter. Id. at 257. “Interrogation techniques” that have several steps before eliciting a response can still amount to an interrogation. Id. In the military, moreover, simply forcing a suspect to be in the presence of a superior officer can, under the right circumstances, amount to an interrogation. United States v. Brabant, 29 M.J. 259, 260-261 (C.M.A.1989). This is true even if the superior officer tells the suspect to say nothing and see a lawyer when he *663tries to initiate a conversation about the matter. Id.
An interrogation, therefore, consists of words or actions, except those normally incident to arrest and custody, that the police should know are reasonably likely to elicit an incriminating response. Rhode Island v. Innis, 446 U.S. 291, 301, 100 S.Ct. 1682, 64 L. Ed.2d 297 (1980); Military Rule of Evidence 305(b)(2). Our higher court applied the Innis standard in United States v. Muldoon where agents interrogated the suspect by simply talking at him after he invoked his counsel rights. The goal was to soften him up, get him to re-initiate discussions, waive his previously invoked counsel rights, and only then make a statement. Muldoon, 10 M. J. at 255. No questions were asked until after the suspect properly waived his rights. Nonetheless, a unanimous court, including the dissent, held that the actions of the agents rose to the level of interrogation. Id. at 257,259.
This case presents an even more subtle interrogation plan. Nonetheless, there clearly was a plan to soften up Appellant and induce him to reinitiate discussions. The plan included forcing Appellant to be in the close presence of the agents. This forced close contact, along with the words and actions of the agents, subtly pressured Appellant to reinitiate discussions. Moreover, the agents knowingly exploited a defective Article 31 rights advisement. This alone clearly distinguishes this case from the superficial resemblance to Oregon v. Bradshaw, 462 U.S. 1039, 103 S.Ct. 2830, 77 L.Ed.2d 405 (1983).
A custodial interrogation plan involving the knowing exploitation of a defective Article 31 rights advisement should have no place in the military justice system. We would, therefore, set aside the findings of guilty to Additional Charge III and its specification.

. The agents directed uniformed officers to detain Appellant without telling them the nature of the allegation against him. The agents knew that these same uniformed officers advised Appellant of his Article 31 rights after taking him into custody. Thus, the agents knew that Appellant received a defective Article 31 rights advisement that omitted the nature of the accusation against him.